Exhibit 10.7

 


[g210272kmi001.jpg]

 

CNA Center
333 S. Wabash Avenue, 41st Floor
Chicago, IL 60604
Ph. (312) 822-5000

 

SUBORDINATION AGREEMENT

 

I.                PARTIES

 

The parties to this Agreement are:

 

1.              Primoris Services Corporation, hereinafter called Contractor.

 

2.              Christopher S. Wallace, as Sellers’ Representative, hereinafter
called Creditor.

 

3.              CNA Surety Corporation, on its own behalf, and on behalf of its
affiliates and subsidiaries Continental Casualty Company, National Fire
Insurance Company of Hartford, American Casualty Company of Reading,
Pennsylvania, The Continental Insurance Company, Firemen’s Insurance Company of
Newark, New Jersey, Western Surety Company, Universal Surety of America, Surety
Bonding Company of America, hereinafter called “Surety”.

 

II.           RECITALS:

 

This Agreement is entered into based upon the following facts and circumstances:

 

(1)         From time to time Contractor may request Surety to execute
instruments of suretyship on its behalf, hereinafter called Bonds.

 

(2)         Contractor is indebted to Creditor in the sum of Sixteen Million
Seven Hundred Eleven Thousand Nine Hundred Sixty-Seven Dollars ($16,711,967), as
evidenced by that certain Promissory Note dated November 12, 2010 in favor of
certain stockholders of Rockford Holdings Corporation hereinafter called
“Promissory Note”.

 

(3)         Contractor and Creditor desire Surety to furnish Bonds as requested
by Contractor and as an inducement therefor enter into the following Agreement.

 

III.      COVENANTS:

 

In consideration of the furnishing of any such Bonds by Surety, Contractor and
Creditor hereby agree as follows:

 

1.              Creditor hereby subordinates all rights and claims against
Contractor on account of the above mentioned indebtedness to any and all rights
and claims of Surety on account of Loss as defined herein.  Loss shall mean any
and all loss or expense of whatever kind, including interest, court costs and
counsel fees which Surety incurs or sustains as a result of or in connection
with any Bond furnished by Surety.  Originals or photocopies of claim drafts, or
of payment records kept in the ordinary course of business, including computer
print-outs, verified by affidavit, shall be prima facie evidence of the fact and
amount of Surety’s loss and Surety shall be entitled to reimbursement for any
and all disbursements made by it in good faith, under the belief that it was
liable, or that such disbursement was necessary or expedient.

 

2.              Surety’s Loss shall be paid in full out of the assets of the
Contractor before any payment on account of the above mentioned indebtedness is
made to or realized by Creditor.

 

3.              Creditor hereby assigns to Surety all of its rights and claims,
including its security, if any, on account of such indebtedness so that in the
event of receivership, bankruptcy or insolvency of Contractor, Surety may
enforce such rights and claims and may have dividends thereon until Surety is
reimbursed in full for its Loss.

 

4.              Unless specifically permitted in paragraph 11 below or Surety
provides its express written consent, Creditor and Contractor agree that until
Surety has been provided with competent legal evidence of the release or
exoneration of each and every Bond, the mentioned indebtedness shall remain
unchanged and unliquidated; that neither Creditor nor Contractor will by act or
omission procure or permit the reduction of such indebtedness; nor will Creditor
sell, transfer or hypothecate said indebtedness.

 

5.              Creditor agrees that in the event of a breach of any of the
terms of this Agreement, all funds, the value of any property and any benefit
received by Creditor in connection with such breach shall be returned by
Creditor to Contractor upon Surety’s demand.  Contractor further agrees to
compensate Surety for any damage the Surety sustained that was caused by or
contributed to by any breach of the Agreement, including, but not limited to any
breach of the Agreement by Creditor.

 

6.              This Agreement shall apply to Bonds heretofore or hereafter
executed and furnished by Surety, procured by Surety, or executed by any other
surety as sole surety or as co-surety, and the rights hereunder shall inure to
the benefit of Surety, such other surety, if any, and their reinsurers, if any.

 

7.              This Agreement shall apply to Bonds executed both before and
after the effective date of this Agreement including any alterations, renewals,
extensions and modifications thereof.

 

8.              The Surety’s ability to exercise any particular right or remedy
under this Agreement, shall not be prejudiced by either a delay or failure to
exercise such right or remedy.  The obligations of the Creditor and Contractor
hereunder shall be in addition to, and not in lieu of, their obligations to the
Surety under any other agreements, including but not limited to the General
Agreement of Indemnity executed in favor of the Surety, and in the event of any
conflict or inconsistency between the terms of this Agreement and the terms of
any other agreements, the term or interpretation most favorable to the Surety,
as determined by the Surety, shall control.  Creditor and Contractor further
acknowledge each has been provided with an opportunity to consult its own
counsel prior to execution hereof.

 

9.              Notwithstanding this Agreement, Surety has no obligation to
issue Bonds requested by Contractor or Creditor.

 

10.       This Agreement may not be terminated without the prior written consent
of all parties hereto.  In the event that all liability under the Bonds issued
to Contractor has been extinguished, in the sole and absolute discretion of the
Surety, Surety shall not withhold its consent to terminate this Agreement.

 

11.       NOTWITHSTANDING the foregoing provisions, Contractor shall be entitled
to make and Creditor shall be entitled to receive, until the entire debt is paid
in lawful money of the United States of America: a) installments no greater than
the normally scheduled principal and interest amounts as set forth in the
Promissory Note; and b)  prepayments or accelerated payments, as set forth in
2.1(a)(i) and 2.1(a)(ii) of the Promissory Note.  In the event that Contractor
desires to make and Creditor desires to receive any other prepayment or
accelerated payment including but not limited to the prepayment set forth in
2.1(a)(iii) (hereinafter “Qualified Debt Prepayment”), the Contractor and/or
Creditor must provide Surety with 30 days prior written notice sent by certified
mail (‘Surety Notice”) of its request to make such a repayment.  Surety retains
the right to expressly consent to such a Qualified Debt Prepayment, however, if
Surety withholds its consent, Surety will provide written notice to both
Contractor and Creditor within 30 days of receipt of the Surety Notice.  Any
Qualified Debt Prepayment made in violation of this paragraph shall be
considered a breach of this Agreement as described in paragraph 5 and Surety
shall be entitled to all remedies as described therein.  Provided however, that
no payments of any kind may be made while any Loss remains unpaid to the Surety,
or should Contractor be in breach of the General Agreement of Indemnity, this
Agreement, or any other agreement executed in favor of Surety.

 

12.       Any notice to be given hereunder shall be given in writing and sent to
the respective parties or their designated representative as the address below:

 

If to Surety: CNA Surety Corporation

 

If to Creditor:

 

Christopher S. Wallace

 

333 South Wabash Avenue

 

 

 

Second City Capital Corporation

 

Chicago, IL 60604

 

 

 

1075 West George Street, Suite 2600

 

Attn: Chief Underwriting Officer

 

 

 

Vancouver, BC, Canada V6E 3C9

 

 

 

 

 

 

If to Contractor:

Primoris Services Corporation

 

 

 

 

 

26000 Commercentre Drive

 

 

 

 

 

Lake Forest, CA 92630

 

 

 

 

 

Attn: General Counsel

 

 

 

 

 

DATED as of this 12th day of November, 2010.

 

WITNESS/ATTEST

 

Primoris Services Corporation

 

 

 

(CORPORATION/PARTNER/PERSON as CONTRACTOR)

 

 

 

 

 

 

 

 

By:

/s/ John P. Schauerman

(SEAL)

 

 

 

 

 

 

 

Title:

Executive Vice President, Corporate Development.

 

 

 

 

 

 

 

 

Christopher S. Wallace, as Sellers’ Representative

 

 

 

(CREDITOR)

 

 

 

 

 

 

 

 

By:

/s/ Christopher S. Wallace

(Seal)

 

 

 

 

 

 

 

Title:

Sellers’ Representative

 

 

 

 

 

 

 

 

CNA SURETY CORPORATION

 

 

 

(SURETY)

 

 

 

 

 

 

 

 

By:

/s/ Paul A. Kitchell

(Seal)

 

 

 

Attorney-in-Fact

 

 

 

PRIMORIS LMS-4500 (Allowance of Normally Scheduled Payments)

 

Rev. 9/09

 

--------------------------------------------------------------------------------